Title: To Thomas Jefferson from William Lee, 30 December 1803
From: Lee, William
To: Jefferson, Thomas


               
                  Sir/
                  Bordeaux Dec 30. 1803
               
               I take the liberty to send you three boxes containing fruits in Brandy prunes and almonds—They go in the good Intent Capt Wallington for Philadelphia addressed to the Collecter of that port and I hope will arrive safe.—I had the honor of forwarding you ⅌ the ship Genl. Washington which sailed yesterday for Boston a small bundle containing a few books directed to my care by Mr Volney—
               with great respect I have the pleasure to remain your obedient servant
               
                  William Lee
               
            